We reject defendant’s contention that the prison sentence he received of 2 Vs to 7 years was harsh and excessive. Not only was his plea entered in full satisfaction of a 45-count indictment, but another indictment was dropped as well. Furthermore, the sentence was in accord with the plea bargain. Under these circumstances, along with the fact that the sentence was well within the statutory guidelines (see, Penal § 70.00 [2] [b]; [3] [b]), we find no abuse of discretion in the sentence imposed (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.